Case 1:19-cv-00960-HYJ-SJB ECF No. 31, PageID.384 Filed 03/16/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 ROBERT BROOKS,

        Plaintiff,
                                                                Case No. 1:19-cv-960
 v.
                                                                Hon. Hala Y. Jarbou
 JOAN E. ROGERS,

        Defendant.
 ____________________________/

                                             ORDER

       This is a prisoner civil rights action under 42 U.S.C. § 1983. Plaintiff objects to the

magistrate judge’s Report and Recommendation (R&R), which recommends granting Defendant’s

motion for summary judgment and denying Plaintiff’s motion for preliminary injunctive relief.

(R&R, ECF No. 26.) Before the Court are Plaintiff’s objections to the R&R. (See Objections,

ECF No. 30.)

       Under 28 U.S.C. § 636(b)(1) and Rule 72 of the Federal Rules of Civil Procedure, the Court

must conduct de novo review of those portions of the R&R to which objections have been made.

Specifically, the Rules provide that:

       The district judge must determine de novo any part of the magistrate judge’s
       disposition that has been properly objected to. The district judge may accept, reject,
       or modify the recommended disposition; receive further evidence; or return the
       matter to the magistrate judge with instructions.

Fed. R. Civ. P. 72(b)(3).

       Plaintiff’s claim arises from his contention that Defendant was deliberately indifferent to

his need for treatment of his Crohn’s disease. Defendant approved Plaintiff for a “low residue

diet” in 2017 and continued that course of treatment over the next several years after reviewing
Case 1:19-cv-00960-HYJ-SJB ECF No. 31, PageID.385 Filed 03/16/21 Page 2 of 5




Plaintiff’s medical records and monitoring his condition. (See R&R 4-7.) A gastroenterologist

ostensibly recommended a more individualized diet in December 2018 and February 2019, after

Plaintiff complained about gastrointestinal pain and upset, but Plaintiff had eaten foods outside his

diet and he also had a history of pancreatitis, so Defendant could not confirm that the low residue

diet was the source of Plaintiff’s problems. Accordingly, Defendant continued Plaintiff on the low

residue diet instead of the more individualized diet that Plaintiff would have preferred.

       Objection 1

       Plaintiff takes issue with the R&R’s statement that he was “hospitalized seven times for

flare-ups” since his return to the MDOC in December 2016, and that his “symptoms during these

hospitalizations did not always suggest a flare-up of his Crohn’s Disease.” (R&R 2.) Plaintiff

contends that he was hospitalized “over 13 times” since returning to the MDOC, and that his flare-

ups could have been misinterpreted by his physicians as pancreatitis. (Objections 1.) Plaintiff

believes that the magistrate judge improperly decided disputed issues of fact, but the facts at issue

here are not material. The precise number of hospitalizations (seven or thirteen), many of which

occurred outside the time period when Defendant was treating Plaintiff, has no bearing on

Plaintiff’s claim against Defendant.

         Likewise, Plaintiff’s contention that other physicians may have misdiagnosed Plaintiff’s

symptoms as pancreatitis rather than flare-ups of his Crohn’s disease has no bearing on whether

Defendant was deliberately indifferent to his medical needs.           If anything, those alleged

misdiagnoses weaken Plaintiff’s claim against Defendant. They suggest that, to the extent she

believed Plaintiff’s ongoing symptoms were attributable to his pancreatitis, she was not alone in

her belief. Moreover, even if she was wrong in that belief, she was not deliberately indifferent to

Plaintiff’s medical needs. Misdiagnosis does not equate to deliberate indifference.



                                                 2
Case 1:19-cv-00960-HYJ-SJB ECF No. 31, PageID.386 Filed 03/16/21 Page 3 of 5




       Objection 2

       Plaintiff contends that the R&R erred when stating that a medical provider must approve a

therapeutic diet, and that approval from Health Care Services is necessary for an individualized

therapeutic diet. In other words, Defendant could order the low residue, therapeutic diet for

Plaintiff, but she would have needed further approval for a more individualized diet.

       Plaintiff claims that exhibits to his response demonstrate that approval by a medical

provider and Health Care Services was not necessary for an individualized diet. However, those

exhibits are affidavits from other prisoners stating that Defendant put them on a therapeutic diet

without seeking approval from a medical provider. (See ECF No. 24-1.) They do not demonstrate

that approval from Health Care Services was unnecessary for individualized diets. And, in any

case, the affidavits provide no foundation for their assertions that such approval was not necessary.

       In addition, contrary to Plaintiff’s assertion in his objections, he did not provide evidence

in response to the motion for summary judgment demonstrating that he had previously received

an individualized, low residue, vegetarian diet from 2013 to 2015 at a different facility, during

which he suffered no flare-ups or pain. And even if that were the case, there is no evidence that

Defendant was aware of that history.

       Objection 3

       Plaintiff objects to the relevance of Defendant’s review of Plaintiff’s medical records in

2019, which showed that Plaintiff had purchased “hot sauce, buffalo wings, hot sausage, BBQ

sauce, and fireball candy,” contrary to the recommendations of his gastroenterologist. (R&R 6.)

These records gave Defendant additional reason to believe that the low residue diet was not the

cause of Plaintiff’s symptoms. Plaintiff now contends that he never ate these items himself; he

purchased them for other prisoners. Regardless, the records were relevant because they provided



                                                 3
Case 1:19-cv-00960-HYJ-SJB ECF No. 31, PageID.387 Filed 03/16/21 Page 4 of 5




Defendant with a subjectively reasonable basis for concluding that Plaintiff was not following his

diet and that his symptoms at the time were not the result of the low residue diet.

       Objection 4

       Plaintiff argues that the R&R applied the wrong subjective standard for deliberate

indifference. To the contrary, the R&R correctly quoted Miller v. Calhoun Cnty., 408 F.3d 803,

813 (6th Cir. 2005) and Greene v. Bowles, 361 F.3d 290, 294 (6th Cir. 2004) for that standard.

       Objection 5

       Finally, Plaintiff objects to the R&R’s observation that Dr. Stojanovic’s recommendations

regarding Plaintiff’s diet (e.g., Plaintiff should “avoid onions and green peppers and all of his

vegetables should be well cooked” (ECF No. 19-1, PageID.90)) were based on assessment of

Plaintiff’s self-reported symptoms rather than on medical reports or tests. (R&R 13.) Plaintiff

disagrees, contending that Dr. Stojanovic also reviewed Plaintiff’s medical record. Plaintiff

provides a personal affidavit purporting to support the scope of Dr. Stojanovic’s review; however,

the issue is what was known to Defendant when she made her treating decisions. Defendant

possessed the treatment record indicating that Dr. Stojanovic relied on Plaintiff’s self-reported

symptoms when making recommendations about Plaintiff’s diet. Defendant did not possess

Plaintiff’s affidavit. Moreover, even if Plaintiff is correct about the scope of Dr. Stojanovic’s

review and the basis for his diet recommendation, Plaintiff’s claim would still boil down to a

disagreement between two healthcare providers regarding the appropriate treatment for Plaintiff’s

condition. Thus, for all the reasons provided in the R&R, no reasonable jury could conclude that

Defendant was deliberately indifferent to Plaintiff’s medical needs.

       Accordingly,

       IT IS ORDERED that Plaintiff’s objections (ECF No. 30) are DENIED.



                                                 4
Case 1:19-cv-00960-HYJ-SJB ECF No. 31, PageID.388 Filed 03/16/21 Page 5 of 5




       IT IS FURTHER ORDERED that the R&R (ECF No. 26) is APPROVED AND

ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s motion for a preliminary injunction (ECF

No. 17) is DENIED.

       IT IS FURTHER ORDERED that Defendant’s motion for summary judgment (ECF

No. 22) is GRANTED.

       IT IS FURTHER ORDERED that, should Plaintiff appeal the judgment, the Court does

not certify that an appeal would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

       A judgment will enter consistent with this order.



 Dated:     March 16, 2021                           /s/ Hala Y. Jarbou
                                                    HALA Y. JARBOU
                                                    UNITED STATES DISTRICT JUDGE




                                                5
